Citation Nr: 0803820	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In October 2004, the appellant testified at a hearing before 
a Decision Review Officer, sitting at the RO.  A transcript 
of the hearing is associated with the claims file. 

Subsequent to certification of the appeal to the Board, the 
appellant submitted additional evidence consisting of a 
personal statement and an Army special orders document 
showing the veteran's duty assignment effective July 1969.  
See 38 C.F.R. § 20.1304 (2007).  Although the appellant did 
not waive agency of original jurisdiction (AOJ) consideration 
of this evidence, the Board does not find a remand to allow 
for such consideration necessary.  The contentions within the 
personal statement and the service document are duplicative 
of records already in the claims file as of the most recent 
supplemental statement of the case, issued in October 2007.  
Therefore, the Board may properly consider this evidence in 
rendering its decision without first remanding the claim the 
AOJ.

In May 2005, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 





FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The veteran was not service-connected for any disability.

3. The veteran died in March 2001; the immediate cause of 
death was fungemia due to end stage renal disease with 
continuous ambulatory dialysis.

4. The veteran is not presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

5. Diabetes mellitus was not present in service, manifested 
within one year of the veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, to include claimed in-service 
exposure to herbicides.
 

CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the appellant was 
provided with VCAA notification letters in April 2001 and 
January 2002, prior to the initial unfavorable AOJ decision 
issued in January 2003.  An additional VCAA notice was sent 
in May 2005. 
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the appellant's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
April 2001 informed the appellant of the type of evidence 
necessary to establish service connection for the cause of 
the veteran's death and both the April 2001 and May 2005 
letters informed her of how to show entitlement to dependency 
and indemnification compensation, how VA would assist her in 
developing her claim, and her and VA's obligations in 
providing evidence for consideration.  The January 2002 
letter was specific to evidence VA had requested and the 
appellant's responsibilities in ensuring the evidence became 
part of the file.  However, only the May 2005 letter 
requested that she send any evidence in her possession to VA, 
as required by the "fourth element" of Pelegrini.
 
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the appellant.  Lack of prejudicial harm may be shown in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, supra; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
pre-adjudicative April 2001 letter informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that she should submit any relevant evidence 
during the development of the claim.  Further, the Board 
observes that, subsequent to the remedial May 2005 VCAA 
letter, the appellant's claim was readjudicated and a 
supplemental statements of the case issued in May 2006 and 
October 2007.  

The United States Court of Appeals for the Federal Circuit 
recently held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328).  
Accordingly, the Board finds that the lack of a fully-VCAA 
compliant notice prior to the initial adjudication is 
harmless, and the Board finds no prejudice to the appellant 
in deciding the appeal.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, only the supplemental statement of the 
case issued in May 2006 informed the appellant of the 
evidence necessary to establish entitlement to a disability 
rating and effective date for the disability on appeal.  
Despite the inadequate timing of the notice provided to the 
appellant on these two elements, the Board finds no prejudice 
to her in proceeding with the issuance of a final decision.  
See Bernard at 394 (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Disability ratings are not 
applicable to claims for service connection for cause of 
death and, as the Board concludes herein that the 
preponderance of the evidence is against the appellant's 
service connection claim, any question as to the appropriate 
effective date to be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the appellant would be of no benefit. 

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  The veteran's 
service medical and personnel records, VA medical records, 
private medical records, and Social Security disability 
records were reviewed by both the AOJ and the Board in 
connection with adjudication of the claim.  The appellant has 
requested that VA obtain unit records for the 54th Engineer 
Company and 809th Engineer Battalion to determine if any unit 
members went TDY to Vietnam.  However, the veteran's service 
in Thailand has been verified by NPRC, and there is no basis 
in the record on which VA can form an effective request for 
NPRC to search unit records.  NPRC requires that the dates to 
be searched encompass no more than a 90-day window, and the 
appellant has not provided any evidence, other than her own 
suppositions, that indicates the veteran went TDY in Vietnam 
or when he may have gone.  

As the Court stated in Wood v. Derwinski, "[t]he duty to 
assist is not always a one-way street.  If a[n appellant] 
wishes help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  1 Vet. 
App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the 
present case, the Board determines that VA is not obligated 
to make efforts to locate the veteran's unit records.  
Accordingly, the Board finds that VA satisfied its duty to 
assist the appellant in attempting to obtain available, 
relevant records.
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claim without further development.  Thus, the 
Board finds that additional efforts to assist or notify the 
appellant in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duty to 
inform and assist the appellant at every stage in this case.  
Therefore, she will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).    

As reported on the veteran's death certificate, he died in 
March 2001, and the immediate cause of his death was fungemia 
due to end stage renal disease with continuous ambulatory 
dialysis.  At the time of the veteran's death, he was not 
service-connected for any disability.  The appellant contends 
that the veteran's diabetes mellitus, which she claims led to 
his renal failure and the resulting fungemia, was a result of 
the veteran's exposure to herbicides while serving as an 
electrician in Southeast Asia under the U.S. Army Pacific 
Command.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including diabetes mellitus, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, and provided 
further that the requirements of 38 C.F.R. § 3.307(d) are 
satisfied: chloracne or other acneform disease consistent 
with chloracne, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

As indicated, the veteran died of fungemia due to end stage 
renal failure; the appellant contends that the renal failure 
was a result of the veteran's diabetes mellitus.  The Board 
observes that the veteran's renal failure was diagnosed as 
secondary to diabetic neuropathy and that diagnosis was noted 
in the March 2001 discharge summary following the veteran's 
death.  Therefore, although not explicitly stated on his 
death certificate, the Board considers the veteran's diabetes 
mellitus to be a contributory cause of the veteran's death.

The Board has considered all relevant evidence of record 
regarding the appellant's claim for service connection for 
the veteran's cause of death.  The Board first considered 
whether service connection is warranted for cause of death on 
a presumptive basis.  Presumptive service connection is 
warranted for type II diabetes mellitus if it was compensable 
to a degree of 10 percent within one year of service 
discharge or if the veteran was exposed to herbicides.  In 
the present case, the criteria for neither presumption are 
met.

The first notation regarding diabetes mellitus in the 
veteran's treatment records is dated in December 1986, almost 
17 years after the veteran's discharge from service.
Specifically, the record reported a differential diagnosis of 
diabetes mellitus.  Thus, as the veteran did not manifest 
diabetes mellitus to a degree of 10 percent within one year 
following his service discharge in June 1970, presumptive 
service connection is not warranted for diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With regard to exposure to herbicides, the Board finds that 
there can be no presumption of exposure.  The Board notes 
that neither the veteran's DD Form 214 nor service personnel 
records reflect that he served in the Republic of Vietnam at 
any time during his military service.  Although he received 
both the Vietnam Service Medal and Vietnam Campaign Medal, 
these awards are not indicative of service in the Republic of 
Vietnam, as they were also awarded to service members who 
served outside of Vietnam in direct support of operations in 
Vietnam.  Department of Defense, Manual of Military 
Decorations and Awards (1996).  The appellant has testified 
that a veteran's service officer informed her that the 54th 
Engineer Company was stationed in both Thailand and Vietnam; 
however, even if that were the case, there is no indication 
that the veteran was stationed in Vietnam.  To the contrary, 
his service personnel records indicate that he was with the 
54th Engineer Company from July 1969 to January 1970 and with 
the 809th Engineer Battalion from January 1970 until June 
1970, and that he was stationed in Thailand for the entire 
period he was with each unit, from July 1969 to June 1970.  
Additionally, requests for verification of service in 
Southeast Asia from the National Personnel Records Center 
(NPRC) revealed that the veteran served in Thailand from July 
1969 to June 1970.  

Further, records of the veteran's duty assignments dated in 
June 1969, July 1969 and December 1969, a service medical 
Health Record-Abstract of Service entry dated in August 1969, 
and a service medical record dated in June 1970 reveal that 
the veteran was stationed at APO SF 96489.  A listing of San 
Francisco zip codes from the Vietnam era is of record, and 
the listing reveals that zip code 96489 was designated only 
for Camp Ruam Chit Chai, Sakon Nakhon, Thailand from June 
1968 to January 1971.  Thus, as the service documents of 
record indicate only service in Thailand and the appellant 
has not provided evidence, beyond her own contentions, that 
the veteran served in the Republic of Vietnam or information 
by which VA can verify that the veteran did TDY in Vietnam, 
such service is not shown, and exposure to herbicides cannot 
be presumed.  

The appellant has also argued that, even if the veteran only 
served in Thailand, he was exposed to herbicides in Thailand.  
In support of this argument, she has submitted an internet 
article, attributed to Asian Economy News, that alleges that 
Agent Orange was tested in 1964 and 1965 in Thailand, in 
Prachuabkirikhan Province where Bor Fai Airport is located.  
However, the veteran's service in Thailand began in 1969, 
four years after the alleged testing.  Further, even if 
exposure could occur after such a passage of time, service 
records place him in Sakon Nakhon province, and there is no 
evidence that the veteran was ever in Prachuabkirikhan 
Province.  Thus, there is no direct evidence that the veteran 
was exposed to herbicides in service.  Consequently, there 
can be no presumptive service connection for diabetes 
mellitus based on herbicide exposure in service.

The Board next considered whether service connection is 
warranted for the cause of the veteran's death on a direct 
basis.  However, the Board finds no evidence linking such 
cause to the veteran's service.  As indicated above, diabetes 
mellitus was not diagnosed until December 1986, and there is 
no evidence that the veteran's renal failure or fungemia were 
present until shortly before the veteran's death in March 
2001.  The lapse in time between service and the first 
complaints and diagnoses weighs against the appellant's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Additionally, there is no competent medical evidence 
suggesting a link between the veteran's diabetes mellitus, 
renal failure or fungemia and his active duty military 
service.  The Board has considered the appellant's statements 
regarding the etiology of the cause of the veteran's death.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent and 
probative evidence of a causal nexus between the cause of the 
veteran's death and service, service connection cannot be 
granted on a direct basis. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
her claim must be denied.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


